                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



JIMMY LEE BILLS,                            No. 2:16-cv-2137-KJM-EFB P

              Plaintiff,

       v.

E. SANCHEZ, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Jimmy Lee Bills, CDCR # H-50665, a necessary and material witness in a settlement conference
in this case on September 5, 2019, is confined in California State Prison, Los Angeles County
(LAC), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Deborah Barnes, to appear by video conference from his place of
confinement, to the U. S. District Court, Courtroom #27, 501 I Street, Sacramento, California
95814, on Thursday, September 5, 2019 at 10:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference, by video conference, at the time and place above, until completion
      of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Pete Buzo, Courtroom Deputy, at (916) 930-4128.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, LAC, P.O. Box 8457, Lancaster, California 93539:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.
////
////
////
////
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: July 2, 2019




DLB:9
DB/prisoner-civil rights/Bill2137.841(b)
